Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a digital controller configured to provide a digital position signal based on a setpoint [111] and a differential analog feedback signal (e.g. claim 1 line 2-3; the drawings don’t show what the digital position signal is based on, even though it shows inputs for a a setpoint and individual (not a differential) analog feedback signals; see below and objection to the specification); the converter circuit configured to provide a differential analog electrohydraulic servo valve position control signal based on the digital position signal, and provide the differential analog feedback signal based on the differential analog electrohydraulic servo valve position control signal (e.g. claim 1 line 4-7; see objection to the specification); the digital position signal is further based on the electrohydraulic servo valve spool position signal; (e.g. claim 2; the drawings don’t show what the digital position signal is based on, even though it shows inputs for an electrohydraulic servo valve spool position signal (162); the electrohydraulic servo valve spool position signal is based on a linear position of a spool (e.g. claim 3); the electrohydraulic servo valve spool position signal is a linear variable differential transformer signal (e.g. claim 4); the digital position signal is further based on the output position signal (e.g. claim 5; the drawings don’t show what the digital position signal is based on, even though it shows inputs for an output position signal); the output position signal is based on a position of an actuator (e.g. claim 6); the actuator is a hydraulic rotary piston actuator (e.g. claim 7); or the output position signal is a variable differential transformer signal (e.g. claim 8); an electrohydraulic servo valve configured to receive a differential analog electrohydraulic servo valve position control signal and receiving a differential analog feedback signal based on the differential analog electrohydraulic servo valve position control signal (claim 17 line 4-5, 14-16; see objection to the specification, 112a); a controller configured to provide a predetermined setpoint and receive a first differential receiving the predetermined setpoint; receiving a second differential analog feedback signal; determining a digital position signal based on the received predetermined setpoint and the second differential analog feedback signal; determining the differential analog electrohydraulic servo valve position control signal based on the determined digital position signal; providing the differential analog feedback signal based on the differential analog electrohydraulic servo valve position control signal to the electrohydraulic servo valve; determining the first differential analog feedback signal based on the second differential analog feedback signal; and providing the first differential analog feedback signal to the controller (claim 17 line 6-19; see objection to the specification, 112a) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification states “a converter circuit configured to provide a differential analog electrohydraulic servo valve position control signal based on the digital position signal, and provide the differential analog feedback signal based on the differential analog electrohydraulic servo valve position control signal” (paragraph 5) ,but in the detailed description, there is no circuit that is identified as this circuit. Instead, there appears to be a first circuit (120) that provides 2 analog electrohydraulic servo valve position control signals (122a, 122b) based on the digital position signal (112), and a second separate circuit (101) that provides 2 differential analog feedback signals (142a, 142b) based on the 2 differential analog electrohydraulic servo valve position control signals. The 2 analog electrohydraulic servo valve position control signals (122a, 122b) are sent to the valve as separate signals, not as a single differential analog electrohydraulic servo valve position control signal; and 2 differential analog feedback signals (142a, 142b) are fed through amps (140a, 140b) and then to a receiver as individual signals, not as a differential analog feedback signal.
Note that the specification states “The amplified analog control signals 144a and 144b form an amplified differential analog control signal that is provided to receiver 150. The receiver 150 is an analog-to-digital converter (ADC). The receiver 150 converts the amplified differential analog signal provided by the amplified analog control signals 144a and 144b into a digital signal that can be processed by the controller 110. In use, the amplified analog control signals 144a and 144b provide feedback that is used in a control loop that can be used for determining the digital control signal 112” (paragraph 23). The underlined portion appears to be wrong, since there is no analog element forming a differential signal (i.e. an element that subtracts one form the other); and instead feeds each individual signal to the ADC receiver 150, which appears to convert the individual analog signals to digital signals. Where the signals are manipulated to form a differential signal is unclear.

predetermined setpoint is received. For example, the example controller 110 can receive the setpoint 111 from a human operator (e.g., a pilot) or from another circuit (e.g., an autopilot) that represents a desired configuration of the EHSV 102, the actuator 106, or mechanical loads that are actuated by the actuator 106” (paragraph 39), which is confusing. The examples of the setpoint (i.e. from a human operator or from another circuit (e.g., an autopilot)) are not predetermined, but set depending on changing desires and conditions.

The specification states “Together the amplified analog control signals 232a and 232b form a differential analog control signal” (paragraph 97), which is confusing, since they are not combined to make a differential signal.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a conversion apparatus (e.g. claim 1 line 4; note that summary of the invention mentions this element, but the element is never connected to any parts of the circuit); determining the first differential analog feedback signal based on the second differential analog feedback signal; and providing the first and second differential analog feedback signals to the controller (claim 17 line 2-3, 17-19).

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of “differential…signal” in a variety of terms (e.g. claim 1 line 3), is 2 signals, which is not the same as its plain meaning. If Applicant acknowledges this definition, then the objections and rejections related to its meaning would no longer be applicable (as it is unclear whether this term has been redefined by the disclosure or not).



The “electrohydraulic servo valve position control” are only identifiers for claims 1-16. It is understood that an electrohydraulic servo valve position control signal is disclosed as being sent to a electrohydraulic servo valve, but most of the claims (1-2, 4-10, 12-16) do not claim such a valve; and even when the valve is claimed (3, 11), there is no limitation claiming that the signal is sent to the valve. Therefore, limiting the electrohydraulic servo valve position control signal to a signal sent to a valve, is importing a feature of the disclosure into the claims. In contrast to claims 1-16, claims 17-20 do specifically claim this feature (claim 17 line 4-5, although a later limitation, line 14-16, causes problems with this limitation).

The specification states “EHSVs can be configured to provide hydraulic power to translate the position of linear or rotary actuators. With position feedback, the EHSV can be configured to drive the position of an actuator” (paragraph 2) and “The output position signal can be based on a position of an actuator. The actuator can be a hydraulic rotary piston actuator. The output position signal can be a variable differential transformer signal” (paragraph 5). The combination would suggest that the “rotary” actuator” is a first type of rotary (usually identified as an oscillating) actuator, such that it rotates less than 360 degrees, rather than a second type that rotates more than 360 degrees, as variable differential transformers are used with the first type, rather than the second type.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 claims “a conversion apparatus comprising circuitry configured to perform operations comprising: receiving the predetermined setpoint; receiving a second differential analog feedback signal; determining a digital position signal based on the received predetermined setpoint and the second differential analog feedback signal” (line 6-11, emphasis added), combined with “a controller configured to provide a predetermined setpoint and receive a first differential analog feedback signal” (line 2-3, emphasis added), is wrong. The controller (100) is the only element that either provides or receive the setpoint (111), receives differential analog feedback signal (via 150) and determines a digital position signal (112) based on the setpoint and the differential analog feedback signal. Since there isn’t 2 elements that do what the conversion apparatus does, it’s either the same as the controller (which the same element can’t have 2 identifiers) and is just wrong.
Furthermore, as the controller provides the setpoint, and uses the setpoint, there is no element (not even the controller) that receives the setpoint.
receiving a second differential analog feedback signal [?, see below]…determining the differential analog electrohydraulic servo valve position control signal [122a, 122b; by 120] based on the determined digital position signal; providing the differential analog feedback signal [132a, 132b; by 130a, 130b] based on the differential analog electrohydraulic servo valve position control signal to the electrohydraulic servo valve [102]; determining the first differential analog feedback signal [possibly 144a, 144b; from 140a, 140b] based on the second differential analog feedback signal [possibly 142a, 142b; from 130a, 130b]; and providing the first differential analog feedback signal to the controller” (line 6-19; brackets show possible elements in the drawings) , which is confusing and wrong. If the conversion apparatus does the determining steps, then it includes the DAC 120, the power stage 101 and the amps 140a, 140b. As such, it can’t receive the second differential analog feedback signal, as the second differential analog feedback signal is an internal signal that it is using (it’s unclear how to interpret this any differently). Also, the second differential analog feedback signal is the same as the differential analog feedback signal, and therefore is confusing and wrong to have a different identifier.

Claim 17 claims “an electrohydraulic servo valve configured to receive a differential analog electrohydraulic servo valve position control signal” (line 4-5 , emphasis added); and “providing the differential analog feedback signal based on the differential analog electrohydraulic servo valve position control signal to the electrohydraulic servo valve” (line 14-16 , emphasis added) is wrong. The valve is only provided (or only receives) one pair of signals (i.e. “differential” signal, 132a, 132b); so it is either the differential analog electrohydraulic servo valve position control signal (first limitation) or the differential analog feedback signal (second limitation), but not both. Alternatively, if it is both then the same pair of signals have 2 different identifiers, which makes it confusing, as there can be only 1 identifier for each element.
Claims 18-20 has the same problems as claim 17, since they depend from claim 17.


In claim 1 line 4-7 “a converter circuit configured to provide a differential analog electrohydraulic servo valve position control signal based on the digital position signal, and provide the differential analog feedback signal based on the differential analog electrohydraulic servo valve position control signal” is confusing, since there appears to be 2 separate circuits (120, 101) which provides individual signals, rather than differential signals (see objection to the specification).

In claim 9 line 3 “receiving a differential analog feedback signal” is confusing, since 2 separate individual feedback signals (144a, 144b) are received, rather than a differential feedback signal (see objection to the specification).
In claim 9 line 4-5 “determining a digital position signal based on…the received differential analog feedback signal” is confusing, since no differential analog feedback signal is received (determining a signal based on something that doesn’t exist is impossible). Instead, 2 separate individual feedback signals (144a, 144b) are received (see objection to the specification).
In claim 9 line 7-10 “determining a differential analog electrohydraulic servo valve position control signal based on the digital position signal; and providing the differential analog electrohydraulic servo valve position control signal” is confusing, since no such signal exists. Instead, there are 2 separate analog electrohydraulic servo valve position control signals (132a, 132b).

In claim 17 line 2 “a predetermined setpoint” is confusing, since the examples given for the setpoint are not predetermined, but change according to various factors (see objection to the specification). 
In claim 17 line 2-3 “a controller configured to…receive a first differential analog feedback signal” is confusing, since 2 separate individual feedback signals (144a, 144b) are received, rather than a differential feedback signal (see objection to the specification).

In claim 17 line 9 “receiving a second differential analog feedback signal” is confusing. As stated earlier, there is no differential analog feedback signal, since there is only 2 separate individual feedback signals (144a, 144b; see objection to the specification). There is no discussion of multiple (i.e. first line 2-3 and second (line 9)) feedback signals, only a single set of feedback signals (see below). 
In claim 17 line 10-11 “determining a digital position signal based on the received predetermined setpoint and the second differential analog feedback signal” is confusing. If the setpoint is received with the first feedback signal, and the second feedback signal is generated by a first digital position signal which is determined from the first feedback signal and setpoint; it would appear that there would be a second setpoint (received when the second feedback signal is received) that together with the second feedback signal is used to determine a second digital position signal
In claim 17 line 12-16 “determining the differential analog electrohydraulic servo valve position control signal based on the determined digital position signal; providing the differential analog feedback signal based on the differential analog electrohydraulic servo valve position control signal to the electrohydraulic servo valve” is confusing, since 2 separate individual analog electrohydraulic servo valve position control signals (132a, 132b) are determined, rather than a differential analog electrohydraulic servo valve position control signal (see objection to the specification).
In claim 17 line 3 “determining the first differential analog feedback signal based on the second differential analog feedback signal; and providing the first differential analog feedback signal to the controller” is confusing. There are no differential analog feedback signals, only separate individual feedback signals (142a, 142b; 144a, 144b). there is no discussion of how the second feedback signal is used to generate both a differential analog electrohydraulic servo valve position control signal and another differential analog feedback signal (see objection to the specification).

In claim 20 line 3 “an amplifier configured to selectably amplify the differential analog electrohydraulic servo valve position control signal based on an amplification signal provided by the controller” is confusing. (The differential signal is wrong, for the same reason as discussed above). Fig 2 shows a power control unit 210 which supplies power to amp 130a, 130b, at 2 different levels depending on whether the signal; 216 from the controller is high or low (paragraph 36). As such it would appear that the analog electrohydraulic servo valve position control signal is always amplified, but the amplification depends on an amplification signal provided by the controller. This is different from being selectively amplified, since that suggests the analog electrohydraulic servo valve position control signal is and is not amplified.
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 5, 6, 9, 13 and 14 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Kawakami (5673615). Kawakami discloses a controller apparatus comprising a digital controller (30) providing a digital position signal (in connection between 30 and 26) based on (e.g. step S4-S6) a setpoint (P20) and a differential  by the above signals).
Kawakami discloses a method of position control comprising receiving a predetermined setpoint (e.g. P20, via 37; column 5 line 53-59); determining a digital position signal (in connection between 30 and 26) based on (e.g. step S4-S6) the received predetermined setpoint and a received differential analog feedback signal (from 19, 20; column 6 line 36-39); determining and providing a differential analog electrohydraulic servo valve position control signal based on the digital position signal (between 26 and 5; note that there are 2 signals to at least 2 separate valves e.g. 9, 11; claim 9). 
Kawakami discloses the digital position signal is based on an output position signal (from 21) received by the digital controller (via 25; claim 5, 13) and based on a position of an actuator (1; claim 6, 14).


Claims 1, 5, 6, 9, 13 and 14 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Summers et al (10114386, EP 3081480). Summers et al discloses a controller apparatus comprising a digital controller (104) providing a digital position signal (102a, 102b) based on a setpoint (148) and a differential analog feedback signal (136); a converter circuit (106) providing a differential analog electrohydraulic servo valve position control signal (112) based on the digital position signal, and provide the differential analog feedback signal based on the differential analog electrohydraulic servo valve position control signal (via 110).
Summers et al discloses a method of position control comprising receiving a predetermined setpoint (148); determining a digital position signal (102a, 102b) based on the received predetermined setpoint and a received differential analog feedback 

Summers et al discloses the digital position signal is based on an output position signal (150) received by the digital controller and based on a position of an actuator (column 5 line 18-21; claim 6, 14).

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a1, a2) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as being unpatentable over Yuan et al (7518523). Yuan et al a controller apparatus comprising a controller (19) providing a position signal (from the flow charts, e.g. step 313) based on (e.g. step 309, see e.g. fig 4 for details of step 309) a setpoint (51- desired actuator position, see step 303) and a differential analog feedback signal (from e.g. pressure sensors 31c, 31d, e.g. step 405); a converter circuit (including 17) providing a differential analog electrohydraulic servo valve position control signal (must be analog since they are currents provided to 49a, 49b;) based on the position signal, and provide the differential analog feedback signal based on the differential analog electrohydraulic servo valve position control signal (since the pressures are controlled by the valves, which are controlled by the above signals).
Yuan et al doesn’t specify that the controller is a digital controller, or that the position signal is a digital position signal; but shows that the providing a position signal in the controller uses flow charts, which is an indication that the controller is a digital controller; and the position signal, in the flow chart, is a digital signal.
If not, it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the controller and position signal of Yuan et al digital, since flow charts are easily applied to digital controllers and the resulting signals from the flow charts would be digital. 

Yuan et al discloses the digital position signal is further based on an received electrohydraulic servo valve spool position signal (from 33a, 33b; claim 2, 10), based on a linear position of a spool (47a, 47b) of an electrohydraulic servo valve (17; claim 3, .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kawakami (5673615) or Summers et al (10114386, EP 3081480). Kawakami discloses all of the elements of claim 8 and 16, as discussed above, and further that the output position signal is from a position sensor (21); but does not disclose that the output position signal is a variable differential transformer signal.
Official notice is taken that actuators can have a variety of position sensors, including variable differential transformer position sensors, which generate a variable differential transformer signal. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the position sensor of either Kawakami or Summers et al a variable differential transformer, generating a variable differential transformer signal, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 

Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Yuan et al (7518523) and Summers et al (10114386, EP 3081480). Each of Yuan et al and Summers et al discloses all of the elements of claim 7 and 15, as discussed above, .
Official notice is taken that hydraulic circuits used to control hydraulic actuators, can be used for a variety of actuators, including rotary piston actuators. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the actuator of either Yuan et al or Summers et al a rotary piston actuator, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hilaire (6655404) refers to a feedback circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745